I concur with the conclusions reached by Mr. Justice ALLEN M. STEARNE that the court below erred in refusing appellant's motions for judgment non obstante veredicto. This record presents two questions: (1) determination of the degree of care which must be exercised by the driver of a bus transporting school children and whether there has been a breach of said duty, and (2) whether the acts of the driver or his failure to act constituted the proximate cause of the accident. The facts not being *Page 261 
in dispute, determination of the proximate cause is properly before this Court: Leoni v. Reinhard, 327 Pa. 391, 396,194 A. 490.
It is unreasonable and unjust to impose upon the operator of a bus transporting children a duty to anticipate that the driver of a vehicle approaching 1000 feet away at a speed of 35 miles per hour will suddenly and without warning lose control of his vehicle and skid across the center of a highway and strike a child standing in a place of comparative safety. Unquestionably, a very high degree of care has been imposed upon a bus driver who transports children and aged persons:Stuckwish v. Hagan Corporation, 316 Pa. 513, 515, 175 A. 381;Baker v. Lagaly, 144 F.2d 344 (CCA 10th, 1944); Chicago, M. St. P. Ry. Co. v. Harrelson, 14 F.2d 893 (CCA 8th, 1926);Pendarvis v. Pfeifer, 132 Fla. 724, 182 So. 307; Burnett v.Allen, 114 Fla. 489, 154 So. 515; Taylor v. Patterson's Admr.,272 Ky. 415, 114 S.W.2d 488; Hunter v. Boyd, 203 S.C. 518,28 S.E.2d 412; Leach v. School District, 197 Wash. 384, 386,85 P.2d 666; Phillips v. Hardgrove, 161 Wash. 121, 296 P. 559. See 145 A.L.R. 1206; 131 A.L.R. 580. That duty should not, however, impose such an extraordinarily high degree of care that a transportation company will not only become virtually an insurer of the safety of the passengers during the actual transportation but also thereafter and until each and every child has reached the safety of its home and is in the custody of its parents. To so hold would prevent the discharge of a child at any given place along a busy thoroughfare or rural road without assumption of liability for injuries resulting to such child even though caused by the subsequent negligent operation of a vehicle approaching 1000 feet away. It must be assumed further that in all instances the approaching vehicle is traveling at a reasonable rate of speed and under proper control.
The majority opinion does not suggest what further act the bus driver in the instant case could or should *Page 262 
have done. It does, however, establish an exception to the well-settled principle that one is not bound to anticipate the negligence of another. The driver did all that he could reasonably be required to do when he discharged the children at a place of reasonable safety and at a time when there was noapparent possibility of danger to them. The orbit of duty is determined by the reasonable forseeable risk of harm. In IrwinSavings  Trust Company v. Penna. R. R. Company, 349 Pa. 278,284, 37 A.2d 432, Mr. Justice DREW, quoting from Pass. Ry. Co.v. Trich, 117 Pa. 390, 399, 11 A. 627, said: " 'To impose such a standard of care as requires, in the ordinary affairs of life, precaution on the part of individuals against all the possibilities which may occur, is establishing a degree of responsibility quite beyond any legal limitations which have yet been declared.' " The standard imposed is thus expressed by Justice DREW (p. 284): "It is too much to suppose that aprudent man, of ordinary intelligence, exercising due care, andwith the responsibility that was upon defendant, could haveanticipated and forseen this unfortunate happening." (Italics supplied.) Similarly, the driver of the bus was not required to anticipate all possibilities which might have occurred, nor that the driver of the vehicle, approaching 1000 feet away would lose control of his car and suddenly, and without warning, skid across the center of the highway and strike the minor appellee who was prudently awaiting the passing of the said approaching car. The duty which the majority imposes upon the driver is unreasonable and unjust.
Whatever the driver of the bus may have done or failed to do was neither the proximate nor the contributing cause of the accident. "The actor's negligent conduct is a legal cause of harm to another if (a) his conduct is a substantial factor in bringing about the harm, and (b) there is no rule of law relieving the actor from liability because of the manner in which his negligence has resulted in the harm": Restatement, Torts, section *Page 263 
431. "The negligence must also be a substantial factor as well as an actual factor in bringing about the plaintiff's harm. The word 'substantial' is used to denote the fact that the defendant's conduct has such an effect in producing the harm as to lead reasonable men to regard it as a cause, using that word in the popular sense in which there always lurks the idea of responsibility, rather than in the so-called 'philosophic sense,' which includes every one of the great number of events without which any happening would not have occurred": Restatement, Torts, section 431, comment a.
If it be assumed that there was sufficient evidence to permit a jury to pass upon the breach of duty, it is clear that the negligence of the driver of the oncoming vehicle was an independent, intervening cause, — a superseding cause. "A superseding cause is an act of a third person or other force which by its intervention prevents the actor from being liable for harm to another which his antecedent negligence is a substantial factor in bringing about": Restatement, Torts, section 440. "a. It is not necessary that an intervening force shall have been set in motion subsequent to the time when the actor's negligent conduct is committed. A force set in motion at an earlier time is an intervening force if it first operates after the actor has lost control of the situation and the actor neither knew nor should have known of its existence at the time of his negligent conduct . . . c. Dependent and independentintervening forces. An intervening force may be dependent or independent. A dependent, intervening force is one which operates in response to or is a reaction to the stimulus of a situation for which the actor has made himself responsible by his negligent conduct. An independent force is one the operation of which is not stimulated by a situation created by the actor's conduct": Restatement, Torts, section 441, comments a and c.
In Cooke v. Elk Coach Line, 37 Del. 120, 180 A. 782, on very similar facts, the court, in sustaining defendant *Page 264 
carrier's demurrer, said: "Negligence can never furnish the basis of an action for damage unless such negligence was the proximate cause of the injury suffered by the plaintiff; for, if an injury has resulted from some wrongful act or omission, but only through or by means of some intervening cause from which the injury followed as a direct and immediate consequence, the law refers the damage to the last or proximate cause. Damage cannot be laid to the door of a given negligent act as the proximate, or efficient, cause, when it appears that, subsequent to that negligence, a new independent and unexpected factor intervenes which, itself, appears to be the real and natural cause of the mischief . . . Clearly, the (plaintiff's) declaration shows that the proximate, or efficient, cause of the injury and damage was the intervening negligence of the operator of the passing automobile." InMississippi City Lines v. Bullock, 13 So. 2d 34 (Miss.), the court likewise, on similar facts, held that where defendant carrier discharged a minor passenger at a reasonably safe location, negligence of the driver of an oncoming vehicle was an independent and intervening cause rendering any possible negligence of defendant bus operator a remote cause. The court said: "Although one may be negligent, yet if another, acting independently and voluntarily, puts in motion another and intervening cause which efficiently thence leads in unbroken sequence to the injury, the latter is the proximate cause and the original negligence is relegated to the position of a remote and, therefore, a non-actionable cause. Negligence which merely furnishes the condition or occasion upon which injuries are received, but does not put in motion the agency by or through which the injuries are inflicted, is not the proximate cause thereof."
The cases cited by the majority can readily be distinguished from the instant case. An examination of those cases reveals that the minor plaintiff was struck while walking, running, or darting into the path of the *Page 265 
oncoming vehicle. Here, the minor plaintiff was standing in a place of reasonable safety in front of the left front fender of the school bus. In none of those cases was there the cooperation with a schoolboy patrolman. The evidence clearly reveals that the minor plaintiff neither darted out nor walked into the path of the oncoming vehicle. He had not gone beyond the center line of the highway. On the other hand, the oncoming car skidded as the result of the sudden application of brakes and proceeded, out of control, directly toward the bus, striking the minor plaintiff.
The driver of the bus was under no duty to anticipate the negligent conduct of the driver of the oncoming car. It was the latter's negligence which was not only the proximate but also the sole cause. That negligence was not a dependent intervening act; rather it was an independent intervening act. I am unable to conceive of anything, and no suggestion is made by the majority, which the driver of the bus, acting as a reasonably prudent man under the circumstances, should or could have done to have averted the accident. The discharge of the children was not a cause; merely a circumstance. It did not put in motion any agency by or through which the injuries were inflicted. It is impossible to envision a clearer case of an independent intervening and superseding cause. If it is concluded that it is not such cause, the legal doctrine should, and for all practical purposes will, be stricken from the books.
The judgments of the court below should be reversed and judgments entered non obstante veredicto in favor of appellant.